Order dismissing the complaint against the defendant-respondent for insufficiency is modified to the extent of granting leave to the appellant to serve an amended complaint, and as so modified, affirmed. It appears from the allegations of the first cause of action that the joint venture did not materialize.' In the absence of an allegation that the respondent entered into the agreement to engage in the joint venture, there is no cause of action for the breach thereof. The second *1013'cause of action is insufficient as to the respondent because it fails to allege that plaintiff’s services were rendered at the request of the respondent. Settle order. Concur — Peck, P. J., Rabin, Frank, Valente and McNally, JJ.